DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
In view of the appeal brief filed on 26 July 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AARON AUSTIN/               Supervisory Patent Examiner, Art Unit 1782                                                                                                                                                                                         
Examiner notes that any objections and/or rejections recited in the previous office action dated 24 May 2022 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 28 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 28 and 29 recite the limitation "said heat-set filament" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 27, from which claims 28 and 29 depend from, only includes a heat-settable filament not a heat-set filament. For purposes of examination, claims 28 and 29 are interpreted as instead reciting “said heat-settable filament.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 9, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 9404202 B2) (newly cited) in view of Harris et al. (US 20140090739 A1) (newly cited) as evidenced by Typical Engineering Properties of Polypropylene (Typical Engineering Properties of Polypropylene, April 2014, INEOS Olefins & Polymers USA, Pages 1-2) and Carbon Fiber (Carbon Fiber, 2022, American Elements).
Regarding claim 1, Lawrence teaches a multifilament yarn that can be formed into a thermally protective fabric for use in the automobile or aerospace industry (Lawrence, Col. 7 Lines 25-40). Lawrence thus teaches a protective flexible wall having a plurality of yarns interlaced with one another, at least some of said plurality of yarns being multifilament yarns. Lawrence further teaches that the multifilament yarn comprises a carbon fiber and at least one other fiber including polypropylene and polyethylene terephthalate wherein the fibers are bonded with one another (Lawrence, Col. 2 Line 31 – Col. 3 Line 47). Lawrence’s teaching of at least one other fiber renders obvious two other fibers, such as a fiber of polypropylene and a fiber of polyethylene terephthalate. Lawrence’s polyethylene terephthalate satisfies the limitation of a heat-settable filament as it is given as an example of a heat-settable filament in the instant specification Par. 0040. Therefore, Lawrence teaches a multifilament yarn comprising: a low-melt filament (polypropylene) having a first melt temperature of 160-165°C as evidenced by Typical Engineering Properties of Polypropylene; a non-low-melt filament (Carbon fiber) having a second melt temperature of 3652-3697°C as evidenced by Carbon Fiber, which is greater than said first melt temperature; and a heat-settable filament (polyethylene terephthalate), wherein said low-melt filament, said non-low-melt filament, and said heat-settable filament are bonded with one another (Lawrence, Col. 2 Line 31 – Col. 3 Line 47). It would have been obvious to one of ordinary skill in the art that bonding the filaments together would attach the filaments together and thus prevent motion, including relative sliding motion, between the filaments.
Lawrence does not teach a textile sleeve for routing and protecting an elongate member against abrasion comprising the flexible wall, wherein said wall has opposite edges extending generally parallel to a central axis between opposite ends, with a heat-set filament biasing said opposite edges into overlapping relation with one another. Lawrence further does not teach that said heat-settable filament is heat-set. 
Harris teaches a textile sleeve for routing and protecting an elongate member against abrasion comprising a flexible wall, wherein said wall comprises a plurality of yarns wherein some yarns comprise a heat-set filament which is polyethylene terephthalate (Harris, Abstract, Par. 0002, 0024 and 0028). Harris further teaches that said wall has opposite edges extending generally parallel to a central axis between opposite ends, with the heat-set filament biasing said opposite edges into overlapping relation with one another (Harris, Abstract, Par. 0015, 0024, Figs. 1 and 4). Harris further teaches that such textile sleeves are used as thermally protective sleeves in the automobile or aerospace industry (Harris, Par. 0004)
Since both Lawrence and Harris are analogous art as they both teach thermally protective textiles for use in the automobile or aerospace industry wherein the textiles are made of a plurality of yarns wherein at least some of the yarns comprise a filament of PET, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Harris to create an abrasion resistant textile sleeve for protecting an elongate member out of the flexible wall of Lawrence. This would allow for a sleeve with abrasion and thermal protection that can be used with electrically conductive and electrically heated materials (Harris, Par. 0024; Lawrence, Col. 7 Lines 25-40). It further would have been obvious to one of ordinary skill in the art before the effective filing date to have used the teachings of Harris to heat set the PET filament of Lawrence. This would allow for a self-wrapping sleeve wherein the edges of the sleeve are in overlapping relation with one another (Harris, Par. 0024, Figs. 1 and 4).
Regarding claim 5, modified Lawrence teaches that said low-melt filaments and said non-low-melt filaments within each of said multifilament yarns are twisted with one another (Lawrence, Col. 2 Line 31 – Col. 3 Line 47).
Regarding claim 9, modified Lawrence teaches that the low-melt filaments and the non-low-melt filaments within each of said multifilament yarns are twisted with one another (Lawrence, Col. 2 Line 31 – Col. 3 Line 47). Modified Lawrence does not teach that the low-melt filaments and the non-low-melt filaments are texturized with one another.
Harris teaches protective textiles made of a plurality of yarns wherein the yarns are twisted and texturized together to prevent relative movement between the yarns (Harris, Abstract, Par. 0027 and 0034).
Since both modified Lawrence and Harris are analogous art as they both teach thermally protective textiles for use in the automobile or aerospace industry wherein the textiles are made of a plurality of yarns wherein the yarns are twisted, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Harris to texturize the filaments of modified Lawrence. This would prevent relative movement between the filaments (Harris, Par. 0027 and 0034).
Regarding claim 21, modified Lawrence teaches that the multifilament yarns are comprised of the same composition of the low-melt filaments, the non-low melt filaments, and the heat-set filaments as stated above for claim 1 (Lawrence, Col. Line 31 – Col. 3 Line 47). Therefore, as each filament comprises one composition, the cross section of the low-melt filament and the non-low-melt filament are considered to be homogenous relative to the material.
Regarding claims 22 and 23, modified Lawrence teaches that said low-melt filament, said non-low-melt filament, and said heat-set filament are combined through various means known in the art such as various twisting, spinning, and bonding (Lawrence, Col. 3 Line 32 – Col. 4 Line 44, Col. 5 Lines 33-47, and Col. 6 Lines 30-35). Therefore, it would have been obvious to one of ordinary skill in the art that said low-melt filament, said non-low-melt filament, and said heat-set filament can be combined in such a way that the filaments are served about one another, and therefore satisfy the requirements of claims 22 and 23.
Regarding claim 24, Lawrence teaches a multifilament yarn that can be formed into a protective fabric for electrical members (Lawrence, Col. 7 Lines 25-40). Lawrence thus teaches a protective flexible wall having a plurality of yarns interlaced with one another, at least some of said plurality of yarns being multifilament yarns. Lawrence further teaches that the multifilament yarn comprises a carbon fiber and at least one other fiber including polypropylene and polyethylene terephthalate wherein the fibers are twisted with one another (Lawrence, Col. 2 Line 31 – Col. 3 Line 47). Lawrence’s teaching of at least one other fiber renders obvious two other fibers, such as a fiber of polypropylene and a fiber of polyethylene terephthalate. Lawrence’s polyethylene terephthalate satisfies the limitation of a heat-settable filament as it is given as an example of a heat-settable filament in the instant specification Par. 0040. Therefore, Lawrence teaches a multifilament yarn comprising: a low-melt filament (polypropylene) having a first melt temperature of 160-165°C as evidenced by Typical Engineering Properties of Polypropylene; a non-low-melt filament (Carbon fiber) having a second melt temperature of 3652-3697°C as evidenced by Carbon Fiber, which is greater than said first melt temperature; and a heat-settable filament (polyethylene terephthalate), wherein said low-melt filament, said non-low-melt filament, and said heat-settable filament are twisted with one another (Lawrence, Col. 2 Line 31 – Col. 3 Line 47). It would have been obvious to one of ordinary skill in the art that bonding the filaments together would attach the filaments together and thus prevent motion, including relative sliding motion, between the filaments.
Lawrence does not teach a textile sleeve for routing and protecting an elongate member against abrasion comprising the flexible wall, wherein said wall has opposite edges extending generally parallel to a central axis of the textile sleeve, with a heat-set filament biasing said opposite edges into overlapping relation with one another. Lawrence further does not teach that said heat-settable filament is heat-set. 
Harris teaches a textile sleeve for routing and protecting an elongate member against abrasion comprising a flexible wall, wherein said wall comprises a plurality of yarns wherein some yarns comprise a heat-set filament which is polyethylene terephthalate (Harris, Abstract, Par. 0002, 0024 and 0028). Harris further teaches that said wall has opposite edges extending generally parallel to a central axis between opposite ends, with a heat-set filament biasing said opposite edges into overlapping relation with one another (Harris, Abstract, Par. 0015, 0024, Figs. 1 and 4). 
Since both Lawrence and Harris are analogous art as they both teach protective textiles made of a plurality of yarns wherein at least some of the yarns comprise a filament of PET, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Harris to create an abrasion resistant textile sleeve for protecting an elongate member out of the flexible wall of Lawrence. This would allow for a sleeve with abrasion and thermal protection that can be used with electrically conductive and electrically heated materials (Harris, Par. 0024; Lawrence, Col. 7 Lines 25-40). It further would have been obvious to one of ordinary skill in the art before the effective filing date to have used the teachings of Harris to heat set the PET filament of Lawrence. This would allow for a self-wrapping sleeve wherein the edges of the sleeve are in overlapping relation with one another (Harris, Par. 0024, Figs. 1 and 4).
Regarding claims 25 and 26, modified Lawrence teaches that said low-melt filament, said non-low-melt filament, and said heat-set filament are combined through various means known in the art such as various twisting, spinning, and bonding (Lawrence, Col. 3 Line 32 – Col. 4 Line 44, Col. 5 Lines 33-47, and Col. 6 Lines 30-35). Therefore, it would have been obvious to one of ordinary skill in the art that said low-melt filament, said non-low-melt filament, and said heat-set filament can be combined in such a way that the filaments are served about one another, and therefore satisfy the requirements of claims 25 and 26.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. as evidenced by Typical Engineering Properties of Polypropylene and Carbon Fiber.
Regarding claim 27, Lawrence teaches a multifilament yarn, comprising a carbon fiber and at least one other fiber including polypropylene and polyethylene terephthalate wherein the fibers are twisted with one another (Lawrence, Col. 2 Line 31 – Col. 3 Line 47). Lawrence’s teaching of at least one other fiber renders obvious two other fibers, such as a fiber of polypropylene and a fiber of polyethylene terephthalate. Lawrence’s polyethylene terephthalate satisfies the limitation of a heat-settable filament as it is given as an example of a heat-settable filament in the instant specification Par. 0040. Therefore, Lawrence teaches a multifilament yarn comprising: a low-melt filament (polypropylene) having a first melt temperature of 160-165°C as evidenced by Typical Engineering Properties of Polypropylene; a non-low-melt filament (Carbon fiber) having a second melt temperature of 3652-3697°C as evidenced by Carbon Fiber, which is greater than said first melt temperature; and a heat-settable filament (polyethylene terephthalate), wherein said low-melt filament, said non-low-melt filament, and said heat-settable filament are twisted with one another (Lawrence, Col. 2 Line 31 – Col. 3 Line 47).
Regarding claims 28 and 29, modified Lawrence teaches that said low-melt filament, said non-low-melt filament, and said heat-set filament are combined through various means known in the art such as various twisting, spinning, and bonding (Lawrence, Col. 3 Line 32 – Col. 4 Line 44, Col. 5 Lines 33-47, and Col. 6 Lines 30-35). Therefore, it would have been obvious to one of ordinary skill in the art that said low-melt filament, said non-low-melt filament, and said heat-set filament can be combined in such a way that the filaments are served about one another, and therefore satisfy the requirements of claims 22 and 23.

Response to Arguments
Applicant’s remarks and amendments filed 25 October 2021 and Applicant’s Appeal Brief filed26 July 2022 have been fully considered.
Appellant argues that the prior art of record does not teach the claimed invention. This is found persuasive:
A new grounds of rejection has been made in view of the Applicant’s remarks. The new grounds of rejection no longer rely upon previously cited Harris of Gladfelter. The new grounds of rejection now rely upon newly cited Lawrence in view of newly cited Harris (US 20140090739 A1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782